Citation Nr: 1009902	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial higher evaluation for service-
connected degenerative disc disease and degenerative joint 
disease, lumbar spine, status post fusion, currently rated as 
40 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
service-connected bunion, left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with 
his retirement in January 2006.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in November 2006, 
and a substantive appeal was received in March 2007.  A 
personal RO hearing was held in September 2007.  The Veteran 
was scheduled for a Board hearing at the local RO in January 
2010.  However, the Veteran failed to appear for the hearing 
and has not filed a motion requesting a new hearing.  

The Board observes that the issues of entitlement to higher 
initial ratings for the service-connected retropatellar pain 
syndrome of the knees and ganglion cyst of the left wrist 
were also appealed from the May 2006 rating decision and 
addressed in the November 2006 statement of the case.  
However, in his September 2007 substantive appeal, the 
Veteran indicated that he no longer wished to appeal these 
issues.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration of these issues.  See 38 
C.F.R. § 20.204
  
By rating decision in February 2008, the RO increased the 
lumbar spine disability rating to 40 percent, effective 
September 19, 2007, and assigned a total temporary rating 
based on surgical treatment necessitating convalescence, 
effective November 16, 2007 to February 1, 2008.  
Subsequently, in an April 2008 rating decision, the RO 
extended the total temporary rating through May 31, 2008, and 
assigned a 40 percent rating, effective June 1, 2008.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that the severity of his service-
connected lumbar spine disability warrants a higher initial 
disability evaluation.  The Veteran was afforded VA 
examinations in April 2006 and March 2008.  However, the 
March 2008 VA examination was performed during the Veteran's 
convalescence period after his November 2007 surgery.  In 
turn, the examination does not accurately reflect the 
severity of the Veteran's lumbar spine disability from the 
end of the Veteran's convalescence period, June 1, 2008, to 
the present.  Moreover, the March 2008 VA examination noted 
that the Veteran complained of radicular pain to the left 
lower extremity, and on examination, sensation was diminished 
in S1 distribution.  However, the examiner failed to offer an 
opinion as to whether the Veteran had radiculopathy of the 
left lower extremity associated with his lumbar spine 
disability.    Accordingly, the Board finds that a new VA 
examination is necessary to determine the current severity of 
the Veteran's service-connected lumbar spine disability and 
associated neurological abnormalities.  

Further, the present appeal also includes the issue of an 
initial higher rating for the Veteran's service-connected 
bunion of the left great toe.  The Veteran was afforded a VA 
examination in April 2006.  However, although an x-ray showed 
mild hallux valgus deformity and no other abnormalities, the 
examination report also showed a diagnosis of degenerative 
joint disease.  Further, in his substantive appeal, the 
Veteran stated that he could not put weight on his toe and 
any flexion caused pain.  Thus, the Board finds that the 
Veteran should be afforded another VA examination to 
determine the current severity of the Veteran's service-
connected bunion of the left great toe, including whether 
there is any associated degenerative joint disease. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for an appropriate VA orthopedic 
examination to determine the current 
severity of his service-connected 
degenerative disc disease and 
degenerative joint disease, lumbar spine, 
status post fusion.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Pertinent orthopedic and 
neurological findings should be reported 
to allow for application of the general 
rating criteria for the spine, to 
specifically include information 
concerning incapacitating episodes and 
any findings of ankylosis.  The examiner 
should opine as to whether the Veteran 
has radiculopathy of the left lower 
extremity associated with his service-
connected lumbar spine disability and, if 
so, determine the severity of such 
disability.  The examiner should also 
comment on the Veteran's functional 
impairment with respect to his activities 
of daily living and the effect on his 
employment.  

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the current severity of his 
service-connected bunion, left great toe.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  The examiner should 
clearly indicate whether the Veteran also 
has degenerative joint disease of the 
left great toe associated with his 
service-connected disability.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


